UNITED STATES ARMY COURT OF CRIMINAL APPEALS

                                   Before
                         GALLUP, TOZZI, and JOHNSON
                          Appellate Military Judges

                           UNITED STATES, Appellee
                                     v.
                    Private First Class AUSTIN C. GOODWIN
                        United States Army, Appellant

                                ARMY 20080463

   Headquarters, United States Army Air Defense Artillery Center and Fort
                                    Bliss
                      Jeffery R. Nance, Military Judge
         Colonel Randy T. Kirkvold, Staff Judge Advocate (pretrial)
 Lieutenant Colonel Newt Hill, Acting Staff Judge Advocate (recommendation)
        Colonel Michael J. Benjamin, Staff Judge Advocate (addendum)


For Appellant:  Lieutenant Colonel Mark Tellitocci, JA; Lieutenant Colonel
Matthew M. Miller, JA; Major Bradley Voorhees, JA; Major Mark I. Goodman,
JA (on brief).

For Appellee:  Colonel Denise R. Lind, JA; Lieutenant Colonel Mark H.
Sydenham, JA; Major Lisa L. Gumbs, JA; Major Christopher R. Clements, JA
(on brief).


                              18 February 2009

                  -----------------------------------------
                             SUMMARY DISPOSITION
                  -----------------------------------------

Per Curiam:

      Appellant has demonstrated, and the government concedes, he has not
received pretrial confinement credit pursuant to 18 U.S.C. § 3585(b) for
the period civilian authorities confined him on unrelated state charges
prior to his court-martial.  See generally United States v. Gogue, __ M.J.
__, No. 07-0826/AR (C.A.A.F. Oct. 7, 2008) (order).  Accordingly, we order
appellant receive three (3) additional days of confinement credit against
his sentence to confinement.  All rights, privileges, and property of which
appellant has been deprived by virtue of that portion of his sentence set
aside by this decision are restored.  See Articles 58b(c) and 75(a),
Uniform Code of Military Justice, 10 U.S.C. §§ 858b(c) and 875(a).


      On consideration of the entire record, including those matters
personally submitted by appellant, we hold the findings of guilty and the
remaining sentence as approved by the convening authority are correct in
law and fact.  Accordingly, those findings of guilty and the sentence are
AFFIRMED.

                                  FOR THE COURT:




                                  MALCOLM H. SQUIRES, JR.
                                  Clerk of Court